Citation Nr: 1101302	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-40 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability, to include musculoskeletal low back strain and 
osteoarthritis of the back (hereafter a low back disability). 

2.  Entitlement to a rating in excess of 10 percent for a 
neurological disability of the left lower extremity. 

3.  Entitlement to a rating in excess of 10 percent prior to 
November 19, 2009 and as of February 1, 2010 for a right knee 
disability, to include a right knee lateral meniscus tear with 
osteoarthritis of the lateral compartment (hereafter a right knee 
disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the RO in New 
York, New York which continued the 20 percent rating for the 
Veteran's low back disability and continued the 10 percent rating 
for the Veteran's right knee disability.

The Veteran was scheduled for a September 2008 hearing before the 
Board.  However, he could not appear and requested cancellation 
of the hearing in September 2008.  The Board may proceed with 
appellate review.  See 38 C.F.R. § 20.1304 (2010).  

The Board remanded these claims in January 2009 for further 
development.  

In an August 2010 rating decision, the RO assigned a temporary 
total evaluation under 38 C.F.R. § 4.30 (2010) for a right knee 
lateral menisectomy effective November 19, 2009 and reinstated 
the 10 percent rating effective February 1, 2010.  Later that 
month, a supplemental statement of the case (SSOC) was issued 
which reflects the assignment of the temporary total evaluation, 
and also reflects that a separate 10 percent rating was assigned 
for a neurological disability of the left lower extremity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to increased ratings for his 
service-connected low back disability and right knee disability.  
For the following reasons, the Board finds that further 
development is warranted to ensure a full record before these 
claims can be properly adjudicated.

In a November 2010 statement, the Veteran indicated that there 
were additional VA treatment records at the New York VA Medical 
Center (VAMC).  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 
the Veterans Claims Assistance Act of 2000 (VCAA), it is the 
responsibility of VA to obtain these records.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2)(3) 
(2010).  Accordingly, on remand the agency of original 
jurisdiction (AOJ) should obtain all VA treatment records 
pertaining to the Veteran's low back disability and right knee 
disability from April 2010 to the present.  

The Board also finds that a VA examination is warranted to 
further identify any neurological abnormalities associated with 
the Veteran's low back disability.  See 38 C.F.R. § 4.71a, Note 
(1) (2010) (providing that any associated neurological 
abnormalities are to be evaluated separately under an appropriate 
diagnostic code).  In this regard, a March 2009 VA examination 
report reflects that the Veteran had radiation to the left lower 
extremity associated with back pain.  The examiner also noted 
that the Veteran had decreased sensation to the right in the L5 
distribution and decreased muscle power of the bilateral lower 
extremities secondary to guarding.  This suggests that the 
Veteran has neurological abnormalities associated with his low 
back disability.  In fact, the RO has already assigned a separate 
10 percent rating for radiation of the Veteran's low back pain to 
the left lower extremity.  However, there is not enough current 
information in the evidence of record to enable the Board to 
evaluate fully any neurological abnormalities associated with the 
Veteran's service-connected low back disability.  Thus, on 
remand, the Veteran should be scheduled for a VA neurological 
examination to determine the severity of any neurological 
abnormalities associated with his low back disability.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain and associate with 
the claims file the Veteran's VA treatment 
records pertaining to his right knee and low 
back disabilities from the VAMC in New York, 
New York from April 2010 to the present.  If 
the AOJ is unable to obtain these records, 
the Veteran must be notified of this fact and 
a copy of such notification associated with 
the claims file.

2. The AOJ should schedule the Veteran for a 
VA examination to identify and determine the 
severity of any neurological abnormalities 
associated with the Veteran's service-
connected low back disability.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  The examiner must indicate in 
the examination report that the claims file 
has been reviewed. 

All indicated tests and studies should be 
conducted.  If possible, the examiner should 
identify the specific nerves affected by the 
Veteran's low back disability.  The examiner 
should also identify the parts of the body 
affected by those neurological problems 
associated with the Veteran's low back 
disability.  The examiner should address 
whether the Veteran has paralysis of the 
affected body part(s) or whether the 
involvement is wholly sensory.  If the 
examiner finds that the Veteran does have 
paralysis, the examiner should state whether 
it is mild, moderate, severe, or complete and 
provide a complete rationale for these 
findings.  The examiner should also address 
any functional impairment caused by the 
neurological abnormalities.

3. After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate the claims on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
This SSOC should identify all applicable 
diagnostic codes to include any appropriate 
neurological codes.  The effective date of 
the assignment of a 10 percent rating for 
radiation to the left lower extremity should 
also be identified. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

